DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jetha et al. (Forming an α-Hemolysin Nanopore for Single-Molecule Analysis).
Regarding claim 1, Jetha discloses a method for forming a nanopore in a membrane (title/abstract), the method comprising: 
depositing a nanopore forming solution over a membrane (p. 124 step 3); and 
applying a voltage stimulus waveform across the membrane to preferentially insert a nanopore into the membrane through an active mechanism that depends on the application of the voltage stimulus waveform across the membrane and a concentration of nanopores in the nanopore forming solution, wherein the nanopore is preferentially inserted via the active mechanism over a passive mechanism that depends on a self-assembly process (p. 124 step 4).
Regarding claim 3-9, Jetha discloses that the potential is applied until a change in current is observed, corresponding to a change in resistance at constant voltage, the magnitude of the current is directly proportional to the number of nanopore insertions (p. 124 steps 4-5).
Regarding claim 10, Jetha discloses that the lipid bilayer is burst if insertion is unsuccessful (p. 124 step 4.)
Regarding claim 11 and 12, Jetha discloses applying a reverse polarity potential to check the insertion of the nanopore (p. 124 step 4.).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, as discussed in the parent applications the prior art fails to disclose the process an additional measuring stimulus is provided which has a different absolute magnitude than the agitation stimulus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742